Per Curiam.

A review of the record persuades us that the weight of evidence supports the trial court’s finding that the value of plaintiff’s services vis-à-vis the hydroelectric project — the subject of the fifth cause of action — was the sum of $50,000 rather than the amount of $35,000 found by the Appellate Division. Accordingly, the judgment of the Appellate Division is modified to the extent of reinstating the trial court’s award of $50,000 in the fifth cause of action, thereby increasing the amount of the judgment against both defendants by the sum of $15,000, with interest, and, as so modified, affirmed, with costs.
The judgment of the Appellate Division should be modified in accordance with the opinion herein, and, as so modified, affirmed, with costs.
Loughran, Ch. J., Lewis, Conway, Desmond, Dye, Fuld and Froessel, JJ., concur.
Judgment accordingly.